                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

PAIGE LAINE KHYEL TAYLOR,

         Plaintiff,

v.                                                          Case No: 8:20-cv-687-CEH-SPF

DEPUTY WAYNE WAGNER and
SHERIFF BOB GUALTIERI,

      Defendants.
__________________________________/

                                           ORDER

         This matter comes before the Court on Defendant Sheriff Bob Gualtieri’s

Motion to Dismiss Plaintiff’s Amended Complaint with Prejudice [Doc. 36],

Plaintiff’s Response in Opposition [Doc. 37], and Sheriff Gualtieri’s Reply [Doc. 45].

Sheriff Gualtieri argues that sovereign immunity bars Plaintiff’s claim against him and

that those claims are not sufficiently pleaded. Having duly considered the submissions

and being fully advised in the premises, the Court will DENY the Motion to Dismiss.

    I.   BACKGROUND

             a. Facts 1

         The facts giving rise to this action commenced around 9:30 p.m. on March 25,

2016. [Doc. 33 ¶ 10]. At that time, Plaintiff was traveling on Gandy Boulevard in


1
  The following statement of facts is derived from Plaintiff’s Amended Complaint [Doc. 33],
the allegations of which the Court must accept as true in ruling on the instant Motion to
Dismiss. Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am.,
S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Pinellas County, Florida in a Dodge Ram pickup truck that was operated by her friend

Gage Moore. Id. ¶¶ 10-11. Upon spotting the vehicle, Deputy Wayne Wagner ran a

National    Crime     Information     Center/Florida     Crime     Information     Center

(“NCIC/FCI”) check and found that the tag was attached to a driver whose license

was revoked. Id. ¶ 11. Based on this information, the Deputy activated his lights and

initiated a traffic stop of the vehicle. Id. In complying with the Deputy’s traffic stop,

Moore pulled off the roadway and into a Mobil gas station. Id. Upon approaching the

vehicle, the Deputy requested information from both Plaintiff and Moore and obtained

Plaintiff’s driver’s license for identification purposes. Id. ¶ 13. He also ordered Moore

to exit the truck, arrested him on suspicion of Driving While License Suspended or

Revoked – Habitual Traffic Offender, handcuffed him, and placed him inside the

patrol vehicle. Id. at ¶¶ 13, 15. Plaintiff remained in the truck as these events unfolded.

Id. at ¶ 13. She allegedly complied with the Deputy’s commands and did not pose a

threat to either the Deputy or other persons. Id. In fact, the Deputy was allegedly

informed that both Plaintiff and Moore were unarmed. Id. at ¶ 14.

      Having then been allowed to leave the scene, Plaintiff asked the Deputy whether

she might use the truck to drive home because it was nighttime, she was a lone female

with no means to return home, she had been using the truck for moving, and she was

not impaired. Id. at ¶ 16. The Deputy denied Plaintiff’s request and ordered her to exit

the truck as it was to be impounded. Id. at ¶ 18. She exited the truck, retrieved her

driver’s license from him, and turned to walk towards the gas station. Id. at ¶ 19. As




                                            2
she turned to walk away, the Deputy allegedly grabbed her and forcefully swung her

around by her arms and into the truck. Id. at ¶ 20. He then grabbed her from behind

and implemented an arm-bar takedown. Id. This caused Plaintiff to land face-first onto

the pavement and the Deputy to land on top of her. 2 Id. She was arrested and

subsequently charged with (I) Battery of a Law Enforcement Officer and (II) Resisting

an Officer with Violence. Id. at ¶ 23. Eventually, Count I was nolle prossed—not

pursuant to a plea agreement—and Count II was administratively closed. Id. at ¶¶ 24-

25. At no point during this encounter did Plaintiff physically resist or attempt to strike

the Deputy. Id. ¶ 22.

           b. Procedural History

       Plaintiff filed this action on March 24, 2020, against the Deputy and Sherriff

Gualtieri. [Doc. 1]. On December 14, 2020, Plaintiff amended the complaint per order

of the Court. [Doc. 33]. The Complaint alleges four counts against the Deputy and

two against Sherriff Gualtieri in his official capacity as Sheriff of Pinellas County. Id.

¶¶ 8-9, 31-65. Count I alleges that the Deputy used excessive force against Plaintiff in

violation of 42 U.S.C. § 1983. 3 Id. ¶¶ 29-36. In Count II Plaintiff asserts a claim against



2
 Video footage of the incident was captured by the gas station’s surveillance cameras. (Doc.
33 at ¶ 20). Still images provided in the Complaint depict the takedown alleged by Plaintiff.
3
 Here, Plaintiff alleges that the Deputy violated her Fourth Amendment rights when he
“slamm[ed] her against the side of the vehicle and forcibly took her to the ground.” Id. ¶ 30.
She alleges that the Deputy’s use of force was “excessive” and “objectively unreasonable”
because she had committed no crime, posed no threat to any deputies and was not resisting
or fleeing any deputy. Id. ¶¶ 31-34.



                                              3
the Deputy for false arrest in violation of 42 U.S.C.§ 1983. 4 Id. ¶¶ 37-43. Count III is a

state law false arrest claim against the Deputy. 5 Id. ¶¶ 44-49. Count IV asserts that

Sherriff Gualtieri is vicariously liable for the Deputy’s false arrest of her. 6 Id. ¶¶ 50-57.

In Count V, Plaintiff asserts a battery claim against the Deputy. 7 Id. ¶¶ 58-63. Lastly,

Count VI seeks to hold Sherriff Gualtieri vicariously liable for the battery allegedly

committed by the Deputy. 8 Id. at ¶¶ 64-70.



4
 In this count, Plaintiff alleges that the Deputy violated her Fourth Amendment rights when
he “unlawfully” arrested her without a warrant or arguable probable cause despite knowing
the facts and circumstances and that she had committed or was committing no criminal
offense. Id. ¶¶ 38-41.
5
 Plaintiff alleges that the Deputy acted with malice when he confined her to his patrol vehicle,
and that these actions were unlawful because they were “unreasonable and unwarranted
under the circumstances.” Id. ¶¶ 45-47.

6
 In this count, Plaintiff alleges that the Deputy’s arrest was “unlawful false imprisonment”
because the Deputy knew or should have known that he had no legal justification to arrest
her. Id. ¶¶ 51-52. Additionally, Plaintiff alleges that the Deputy’s actions “were performed in
the course and scope of his employment with the Pinellas County Sherriff’s Office and
without bad faith, malicious purpose and not in a manner exhibiting wanton and willful
disregard of human rights, safety and property.” Id. ¶ 53. She further alleges that because the
Deputy did not act in bad faith, with malice, or in a manner of wanton or willful disregard for
her rights or safety, Sherriff Gualtieri should be held legally responsible in his capacity as the
Deputy’s employer. Id. ¶¶ 53-56.
7
  Here, Plaintiff alleges that the Deputy’s use of excessive, unnecessary, and unreasonable
force against her—who posed no threat—was a “nonconsensual touch or strike battery
causing personal injury.” Id. ¶¶ 59-60. Additionally, she states: “At all times hereto,
Defendant, Deputy, acted in bad faith, with malicious purpose, or in a manner exhibiting
wanton and willful disregard of human rights, safety, or property in his individual capacity.”
Id. ¶ 61.

8
 In this count, Plaintiff alleges that the Deputy committed a battery against her in violation
of Florida law, “during the course and scope of his employment as a [D]eputy for the Pinellas
County Sherriff’s Office and without bad faith or malicious purpose and not in a manner
exhibiting wanton and willful disregard for human rights, safety, and property.” Id. ¶¶ 65, 67-
68. Further, Plaintiff asserts that because the Deputy did not act in bad faith, with malice, or


                                                4
       Sherriff Gualtieri has moved to dismiss the claims against him pursuant to

Federal Rule of Civil Procedure 12(b)(6) and Florida Statutes § 768.28(9)(a). [Doc.

36]. First, he argues that it is inappropriate to include inconsistent factual allegations

within a claim—as Plaintiff has done—and that as pleaded in the complaint, the

Deputy’s conduct is the very definition of malice, bad faith, or wanton and willful

conduct, such that he is entitled to the protections of sovereign immunity under

Florida Statutes § 768.28(9)(a). Id. at pp. 4-6. Plaintiff then addresses the battery claim

in Count VI, arguing that even though pleading in the alternative is allowed, Plaintiff

is not relieved from the requirement of pleading the necessary facts to state a claim and

has not done so in this case. Id. at pp. 6-9. According to the Sheriff, the allegations that

the Deputy was acting in the course and scope of his employment are fact-free

formulaic recitations and the facts alleged reflect bad faith, malicious, and wanton

conduct warranting application of sovereign immunity. Id. at pp. 8-9. He asserts the

same argument to the claim for false arrest in Count IV, asserting that Plaintiff is

limited in advancing alternative theories in this case where the factual allegations can

only suggest malice or bad faith by the Deputy. Id. at pp. 9-11. Lastly, the Sherriff also

requests the Court to strike Paragraph 27—which describes the Deputy’s history of

“similar misconduct” and “unlawful use of his authority” 9—pursuant to Federal Rule



in a manner of wanton or willful disregard for her, Sherriff Gualtieri should be held legally
responsible in his capacity as the Deputy’s employer. Id. ¶¶ 65, 67-68.
9
  Plaintiff states that “[u]pon information and belief, DEPUTY has been cited for or
investigated for occasions of similar misconduct, and GUALTIERI had prior notice of the
propensities of DEPUTY, but took no steps to prevent DEPUTY’s abuse of authority or to
discourage any unlawful use of his authority.”


                                             5
of Civil Procedure 12(f) because the allegation is immaterial, impertinent and

prejudicial. Id. at pp. 11-12.

       In response, Plaintiff contends that while only the agency or employee can be

liable, Rule 8(d)(2) of the Federal Rules of Civil Procedure allows a plaintiff to plead

claims in the alternative. [Doc. 37 at pp. 2-3]. To this end, Plaintiff explains that

alternative pleading has been employed with respect to the presence or lack of malice,

which would determine whether liability is imposed solely on the Deputy or on the

Sheriff. Id. at p. 6. Plaintiff further argues that all the actions undertaken by the Deputy

were legally performed in the course and scope of his duties with the Pinellas County

Sheriff’s Office and the intent can only be revealed once discovery is conducted on the

issue. Id. at pp. 4, 6. As to the request to strike, Plaintiff contends that paragraph 27

is pertinent and goes directly to whether the actions of the Deputy were conducted in

the course and scope of his employment with the Sheriff’s Office. Id. at p. 7. Plaintiff

contends that Paragraph 27 should not be stricken because if Sherriff Gualtieri was

aware that the Deputy engaged in similar actions in the past, the Deputy may have

inferred from Sheriff Gualtieri’s inaction that the Sherriff agreed with his conduct and

that it was within the scope of employment. Id. at p. 7. 10




10
  Plaintiff has indicated that he would request leave to amend Paragraph 27 should discovery
reveal further information regarding the Sheriff’s knowledge of the Deputy’s propensities to
act in a similar fashion. See id.



                                             6
       Sherriff Gualtieri filed a reply, again addressing sovereign immunity, the

sufficiency of the claims against him, and his request to strike paragraph 27. [Doc. 45].

He argues the facts alleged can only suggest malice or bad faith by the Deputy such

that sovereign immunity bars the claims against him. Id. at pp. 4-5. Specifically, he

argues that a reasonable inference in Plaintiff’s favor is that the video shows an

unprovoked, gratuitous, and excessive use of force by the Deputy, who still falsely

arrested Plaintiff. Id. at p. 3. The Sheriff also noted that the Court has discretion in

striking a paragraph and that the Deputy has denied ever being investigated for an

improper use of force or falsifying an arrest report in his sworn responses to

interrogatories, and has admitted being terminated by the Sheriff for the incident with

Plaintiff. Id. at p. 5.

II.    LEGAL STANDARD

               On a motion to dismiss for failure to state a claim on which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court accepts as true

all the allegations in the complaint and construes them in the light most favorable to

the plaintiff. Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016). However,

legal conclusions “are not entitled to the assumption of truth” and “conclusory

allegations, unwarranted factual deductions or legal conclusions masquerading as facts

will not prevent dismissal.” McArdle v. City of Ocala, 418 F. Supp. 3d 1004, 1006 (M.D.

Fla. 2019) (first quoting Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009), then quoting Davila

v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003)). When considering a

motion to dismiss, the court ordinarily will not look beyond the four corners of the


                                            7
complaint. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009). “[T]he

. . . court may [also] consider an extrinsic document if it is (1) central to the plaintiff's

claim, and (2) its authenticity is not challenged.” Speaker v. U.S. Dep't of Health & Hum.

Servs. Centers for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010).

       To survive a motion to dismiss, the complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Simpson

v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014) (quoting Iqbal, 556 U.S. at

678). This standard is satisfied when the plaintiff pleads enough factual content to

allow the court “to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). By contrast, dismissal is

appropriate when “no construction of the factual allegations will support the cause of

action.” Glover v. Liggett Group, Inc., 459 F.3d 1305, 1308 (11th Cir. 2006) (quoting

Marshall Cty. Bd. Of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir.

1993). 11

       As to striking a statement from a pleading, Federal Rule of Civil Procedure 12(f)

provides that “[t]he court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Motions to strike are

disfavored “unless the allegations have no possible relation to the controversy and may




11
  Generally, a court “must give a plaintiff at least one opportunity to amend the complaint
before dismissing the action with prejudice.” Smith v. City of Fort Pierce, No. 2:18-CV-14147,
2018 WL 5787269, at *5 (S.D. Fla. Nov. 5, 2018).


                                              8
cause prejudice to one of the parties.” Poston v. Am. President Lines, Ltd., 425 F. Supp.

568, 570 (S.D. Fla. 1978).

III.   ANALYSIS

       The Sheriff has raised arguments as to the sufficiency of the claims against him

and his entitlement to immunity pursuant to Florida Statutes § 768.28(9). In fact, he

argues that there are no facts supporting the claims against him, that the facts alleged

show that the Deputy acted in bad faith and therefore outside the course and scope of

his employment, and that because of this the alternatively pleaded claims against him

are barred by sovereign immunity. The Court will first assess the propriety of Plaintiff’s

alternative claims and sufficiency of the claims against the Sheriff and will then address

whether sovereign immunity bars the claims. To the extent the claims are not barred,

the Court will then consider whether paragraph 27 should be stricken.

                                      Alternative Pleadings

       “Rule 8(d) of the Federal Rules of Civil Procedure expressly permits

the pleading of both alternative and inconsistent claims.” United Techs. Corp. v. Mazer,

556 F.3d 1260, 1273 (11th Cir. 2009). According to the rule “[a] party may set out 2

or more statements of a claim or defense alternatively or hypothetically, either in a

single count or defense or in separate ones. If a party makes alternative statements, the

pleading is sufficient if any one of them is sufficient.” Fed. R. Civ. P. 8(d)(2).

Additionally, “[a] party may state as many separate claims . . . it has, regardless of

consistency.” Fed. R. Civ. P. 8(d)(3). Our courts have long held that “separate counts




                                            9
of the complaint must be read separately.” Wagner v. First Horizon Pharm. Corp., 464

F.3d 1273, 1278 (11th Cir. 2006).

       Florida law is clear that a political subdivision may be held liable for the

intentional act(s) of its employee as long as the employee is acting within the course

and scope of his employment and the act or omission is not committed in bad faith,

with malicious purpose, or in a manner exhibiting wanton and willful disregard of the

plaintiff's rights. City of Boynton Beach v. Weiss, 120 So. 3d 606, 611 (Fla. 4th DCA 2013)

(citing City of Miami v. Simpson, 172 So.2d 435 (Fla.1965)). Conduct of an employee is

within the course and scope of employment when it (1) is of the kind the employee is

hired to perform, (2) occurs substantially within the time and space limits authorized

or required by the work to be performed, and (3) is activated at least in part by a

purpose to serve the master.” Goss v. Hum. Servs. Assocs., Inc., 79 So. 3d 127, 132 (Fla.

1st DCA 2012) (citing Sussman v. Fla. E. Coast Props., Inc., 557 So.2d 74, 75–76 (Fla. 3d

DCA 1990)).

       Having reviewed the complaint, the Court finds that the claims against the

Sherriff pass muster under Rule 8. The complaint alleges, generally, that the claims

arise out of the Deputy’s traffic stop of the vehicle Plaintiff was traveling in and his

decision to impound the vehicle after the driver was arrested. [Doc. 33 ¶¶ 11-13, 15,

18]. The Deputy refused to release the vehicle to Plaintiff and when she turned to walk

away after their interaction was concluded, he engaged her physically from behind and

utilized an arm-bar takedown causing her to land face-first onto the pavement. Id. ¶¶

18-20. He arrested Plaintiff and she was subsequently charged with (i) Battery of a Law


                                            10
Enforcement Officer and (ii) Resisting an Officer with Violence. Id. ¶ 23. The

complaint also alleges that the Sherriff had notice of the Deputy’s propensities, but

took no steps to prevent or discourage the Deputy’s abuse or unlawful use of his

authority. Id. ¶ 27. In the Counts against the Sherriff, Plaintiff specifically alleges that

the actions of the Deputy were performed or occurred during the course and scope of

his employment with the Pinellas County Sheriff’s Office and without bad faith,

malicious purpose and not in a manner exhibiting wanton and willful disregard of

human rights, safety and property. Id. ¶¶ 53-54, 67-68. The allegations of the complaint

sufficiently state a claim for relief against the Sherriff for the acts of the Deputy.

       Moreover, there is no merit to the Sherriff’s claim that the allegations of the

complaint depict the Deputy’s conduct as malicious, in bad faith, or wanton and in

willful disregard of human rights, safety, or property such that his acts are outside the

course and scope of his employment. Again, Rule 8 expressly allows Plaintiff to assert

alternative and inconsistent claims against the Sherriff and the Deputy, and when read

separately, the counts against the Sherriff allege acts within the course and scope of

the Deputy’s employment with the Pinellas County Sherriff’s Office. Additionally, the

Court disagrees that the allegations of the complaint are fact-free and formulaic. The

complaint provides specific details as to what led up to the incident giving rise to this

lawsuit and the acts of the Deputy, which reflect that he was conducting his duties as

an employee of the sheriff’s office. More specifically, he conducted a traffic stop,

determined there was a violation of Florida law, and conducted an arrest. He then

decided to impound the vehicle, denied Plaintiff’s request to release the vehicle to her,


                                            11
and following his interaction with her, engaged her in an arm-bar take down, after

which he arrested her. These facts are sufficient to state a claim for course and scope

liability.

                                          Sovereign Immunity

       Sherriff Gualtieri argues that he is entitled to sovereign immunity under Florida

Statutes § 768.28(9), which protects the state and its subdivisions from liability when

an officer’s actions were “outside the course and scope” of his employment or were

committed “in bad faith or with malicious purpose or in a manner exhibiting wanton

and willful disregard of human rights, safety, or property. That section states:

             No officer, employee, or agent of the state or of any of its
             subdivisions shall be held personally liable in tort or named
             as a party defendant in any action for any injury or damage
             suffered as a result of any act, event, or omission of action
             in the scope of her or his employment or function, unless
             such officer, employee, or agent acted in bad faith or with
             malicious purpose or in a manner exhibiting wanton and
             willful disregard of human rights, safety, or property. . . .
             The state or its subdivisions shall not be liable in tort for the acts or
             omissions of an officer, employee, or agent committed while acting
             outside the course and scope of her or his employment or committed
             in bad faith or with malicious purpose or in a manner exhibiting
             wanton and willful disregard of human rights, safety, or property.

Fla. Stat. § 768.28(9)(a) (emphasis added); Weiland v. Palm Beach Cty. Sherriff’s Office,

792 F.3d 1313, 1330 (11th Cir. 2015) (same). “The Florida Supreme Court has

confirmed that § 768.28(9)(a) provides immunity from suit rather than simply

liability.” Alexandre v. Ortiz, 789 F. App'x 169, 176 (11th Cir. 2019) (citing Keck v.

Eminisor, 104 So. 3d 359, 366 (Fla. 2012)). Because Plaintiff has sufficiently alleged

that the Deputy was acting within the course and scope of his employment with the


                                               12
Pinellas County Sherriff’s Office, the claims against the Sherriff are not barred by

sovereign immunity. As Florida’s Supreme Court has explained, the employing

agency is immune as a matter of law only if the acts are so extreme as to constitute a

clearly unlawful usurpation of authority the deputy does not rightfully possess or if

there is not even a pretense of lawful right in the performance of the acts. McGhee v.

Volusia Cty., 679 So. 2d 729, 733 (Fla. 1996).

                                      Striking Allegations

      Sherriff Gualtieri has also asked the Court to strike paragraph 27 of the

Complaint as irrelevant and impertinent. [Doc. 36 at pp. 11-12]. That paragraph

provides:

             Upon information and belief, DEPUTY has been cited for
             or investigated for occasions of similar misconduct, and
             GUALTIERI had prior notice of the propensities of
             DEPUTY,but took no steps to prevent DEPUTY’s abuse of
             authority or to discourage any unlawful use of his authority.

[Doc. 33 ¶ 27]. Plaintiff, however, contends that these allegations are pertinent as they

go to whether the actions of the Deputy were conducted in the course and scope of the

Deputy’s employment with the Pinellas County Sheriff’s Office, because if similar

actions have in fact occurred before, an inference can be made that the Sherriff agreed

with the Deputy’s conduct. [Doc. 37 at p. 7].

      Rule 12(f) of the Federal Rules of Civil Procedure allows the Court to strike

from any pleading any insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter. This Court has previously stated that striking matters from a

pleading is a drastic remedy and is disfavored. See Thompson v. Kindred Nursing Centers


                                           13
E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002); Hill v. State Farm Ins. Co., 181

F. Supp. 3d 980, 988 (M.D. Fla. 2016). “The purpose of a motion to strike is to clean

up the pleadings, streamline litigation, and avoid unnecessary forays into immaterial

matters.” S.Y. v. Naples Hotel Co., No. 2:20-CV-118-JES-MRM, 2020 WL 4504976, at

*5 (M.D. Fla. Aug. 5, 2020) (quoting Hutchings v. Fed. Ins. Co., 2008 WL 4186994, *2

(M.D. Fla. Sept. 8, 2008)). “It is not intended to procure the dismissal of all or part of

a complaint.” S.Y. v. Naples Hotel Co., 476 F. Supp. 3d 1251, 1259 (M.D. Fla. 2020)

(quotation omitted). “[A] court will not exercise its discretion under the rule to strike

a pleading unless the matter sought to be omitted has no possible relationship to the

controversy, may confuse the issues, or otherwise prejudice a party.” Reyher v. Trans

World Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla. 1995); Antoine v. Sch. Bd. of Collier

Cty., Fla., No. 2:16-CV-379-DNF, 2019 WL 913358, at *2 (M.D. Fla. Feb. 25, 2019)

(stating same).

       Upon review of the complaint, it cannot be said that the allegations of paragraph

27 bear no relationship to the controversy presented. In fact, it appears that the

allegations of similar conduct in the past by the Deputy and knowledge of such

conduct by Sherriff Gualtieri go to the issue of whether the Deputy could have had

reason to believe that such conduct was impliedly allowed or approved by Sherriff

Gualtieri, for purposes of vicarious liability. Moreover, Sherriff Gualtieri contends, but

fails to explain how or in what way the allegation is prejudicial. As such, Sherriff

Gualtieri has not sufficiently demonstrated a basis for striking paragraph 27 of the

Complaint.


                                            14
      Accordingly, it is hereby ORDERED:

         1. The Motion of Sheriff Gualtieri to Dismiss Plaintiff’s Amended

             Complaint with Prejudice [Doc. 36] is DENIED.

         2. Defendant Sherriff Gualtieri shall answer the Complaint in accordance

             with the Federal Rules of Civil Procedure.

      DONE and ORDERED in Tampa, Florida on July 12, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         15
